Title: To Benjamin Franklin from Cadwallader Colden, 2 April 1754
From: Colden, Cadwallader
To: Franklin, Benjamin


April 2d 1754
Any knowlege I have of the winds and other Changes which happen in the atmosphere is so very defective that it does not deserve the name. Neither have I receiv’d any Satisfaction from the attempts of others on this subject. It deserves then your thoughts as a subject in which you may distinguish your self and be usefull.
Your notion of some things conducting heat or cold better than others pleases me and I wish you may pursue the scent. If I remember right Dr. Boerhaave in his Chymistry thinks that heat is propogated by the vibrations of a subtile elastic fluid dispersed through the Atmosphere and through all bodies. Sir Isaac Newtone says there are many Phaenomena to prove the existence of such a fluid and this Opinion has my assent to it. I shall only observe that it is essentially different from that which I call Æther for aether properly speaking is neither a fluid nor elastic. It’s power consists in reacting any action communicated to it with the same force it receives the action.
I long to see your explication of Water spouts but I must tell you before hand that it will not be easy for you to convince me that the principal phaenomena were not occasioned by a stream of Wind issueing with great force. My eyes and ears both concurring to give me this sentiment I could have no more evidence than to feel the effects which I had no inclination to.
It surprises me a litle that wind generated by fermentation is new to you since it may be every day observed in fermenting liquor. You know with what force fermenting liquors will burst the vessels which contains them if the generated wind have not vent and with what force it issues on giving it a small vent or by drawing the cork of a botle. Dr. Boerhaave says that the steam issueing from fermenting liquors receiv’d through a very small vent hole into the nose will kill as suddenly and certainly as lightning. That air is generated by fermentation I think you’l find fully Proved in Dr. Hales’s Analysis of the Air in his Vegetable Statics. If you have not read this book you have a new pleasure to come.
The Solution you give to the objection I made from the contrary winds blowing from the opposite sides of the mountains from their being like eddies does not satisfy me because the extent of these winds is by far too large to be occasioned by an eddy. It is 40 miles from New York to our Mountains through which Hudson’s river passes. The river runs twelve miles in the mountains and from the North side of the Mountains it is about 90 miles to Albany. I have my self been on board a Vessel more than once when We have had a strong Northerly Wind against us all the Way from New York for 2 or 3 days. We have met Vessels from Albany who assured us that on the other side of the Mountains they had at the same time a strong continued Southerly Wind against them and this frequently happens.
I have frequently seen both on the river in places where there could be no eddy winds and on the open sea two vessels sailing with contrary winds within half a mile of each other but this happens only in easy winds and generally calm in other places near these winds.
You have no doubt frequently observed a single cloud pass from which a violent gust of Wind issues but of no great extent. I have observed such a gust make a lane through the Woods of some miles in length by laying the trees flat to the ground and not above eight or ten chains in breadth. Tho the violence of the Wind be in the same direction in which the cloud moves and preceeds it yet Wind issues from all sides of it so that supposing the cloud move Southeasterly those on the Northeast side of it feel a Southwest wind and others on the Southwest side a Northeast. And where the cloud passes over we frequently have a Southeast wind from the hinder part of it but none violent except the wind in the direction in which the Cloud moves. To shew what it is which prevents the Wind from issueing out equally on all sides is not an easy problem to me and I shall not attempt to solve it but when you shall shew what it is which restrains the Electrical fluid from spreading it self into the air surrounding it when it rushes with great violence through the air along or in the conductor for a great extent in length then I may hope to explain the other problem and remove the difficulty we have in conceiving it.
